Citation Nr: 0029698	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-19 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  The propriety of the initial 20 percent evaluation for 
the service-connected lumbar spondylosis with disc space 
narrowing.

2.  The propriety of the initial 20 percent evaluation for 
the service-connected cervical spondylosis with disc space 
narrowing.




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to June 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  



REMAND

Regarding the veteran's claims for increase, the Board finds 
that further examination is warranted.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  The July 1998 VA examination 
did not adequately consider the applicability of 38 C.F.R. 
§ 4.40 (1999) regarding functional loss due to pain and 
38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The RO should obtain a new medical examination which takes 
into consideration the factors cited in 38 C.F.R. §§ 4.40 and 
4.45.  

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of flare-
ups and remission, an adequate medical examination requires 
discussion of the relative stage of symptomatology observed.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).  

Thus, an attempt, to the extent possible, should be made to 
examine the veteran during a flare-up of the service-
connected disorders in order to fully evaluate the severity 
of these conditions.  

In addition, all pertinent treatment records should be 
obtained for appellate review in this regard.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should contact take 
appropriate steps to contact the veteran 
and request that she identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her since 
service for lumbar and cervical 
spondylosis since 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should then schedule the 
veteran for comprehensive VA examination 
to determine the current severity of her 
service-connected lumbar and cervical 
spondylosis with disc space narrowing.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
report detailed clinical findings and 
comment specifically on the likely degree 
of disability attributable to the 
service-connected lumbar and cervical 
spondylosis with disc space narrowing.  
The examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected lumbar and cervical 
spondylosis.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the lumbar and 
cervical spines exhibit weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If 
the benefits sought on appeal are not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 5 -


